
	

113 HR 5153 IH: To amend the Act of September 16, 1922, to clarify the responsibility of Federal agencies to remove snow and ice for areas around Federal buildings in the District of Columbia.
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5153
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the Act of September 16, 1922, to clarify the responsibility of Federal agencies to remove
			 snow and ice for areas around Federal buildings in the District of
			 Columbia.
	
	
		1.District of Columbia snow removalThe Act of September 16, 1922 (42 Stat. 845, chapter 318) is amended by striking section 3 and
			 inserting the following:
			
				3.Duties of Federal agencies
					(a)In generalIt shall be the duty of a Federal agency to remove, or cause to be removed, snow, sleet, or ice
			 from any paved sidewalk or crosswalk within the fire limits of the
			 District of Columbia that is—
						(1)in front of or adjacent to any building that is—
							(A)owned by the United States; and
							(B)under the jurisdiction of the Federal agency; or
							(2)a public thoroughfare in front of, around, or through any public square, reservation, or open space
			 that is—
							(A)owned by the United States; and
							(B)under the jurisdiction of the Federal agency.
							(b)TimingThe removal of snow, sleet, or ice under subsection (a) shall occur within a reasonable period
			 after the snow or sleet ceases to fall or the ice has accumulated, as
			 applicable.
					(c)Application of sand, ashes, and saltIf snow, sleet, or ice has hardened and cannot be removed from a sidewalk or crosswalk described in
			 subsection (a), the Federal agency shall—
						(1)make the sidewalk or crosswalk reasonably safe for travel by applying sand, ashes, salt, or other
			 acceptable materials to the affected sidewalk or crosswalk; and
						(2)as soon as practicable, thoroughly remove the snow, sleet, or ice from the affected sidewalk or
			 crosswalk.
						(d)Authority To delegateA Federal agency may delegate the duty of the Federal agency under subsections (a) and (c) to
			 another governmental entity or a nongovernmental entity under a lease,
			 contract, or other comparable arrangement.
					(e)AgreementIf 2 or more Federal agencies have overlapping responsibility for a sidewalk or crosswalk, the
			 Federal agencies may enter into an agreement assigning responsibility for
			 the removal of snow, sleet, or ice from the sidewalk or crosswalk..
		
